     Case 3:19-cv-00484-MMD-WGC Document 29 Filed 02/12/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      ANDRE KING-HARDIMAN,                            Case No. 3:19-cv-00484-MMD-WGC

7                                  Petitioner,                      ORDER
             v.
8
       GITTERE, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for extension of time (first request)

12    of 60 days (ECF No. 28.) The Court finds that because the motion is made in good faith

13    and not for the purpose of delay, good cause exists to grant the motion.

14          It is therefore ordered that Respondents' unopposed motion for extension of time

15    (first request) (ECF No. 28) is granted. Respondents will have up to and including April

16    13, 2021, to respond to the first amended petition. (ECF No. 19.)

17          DATED THIS 12th Day of February 2021.

18

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
